In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12-2916

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.

JEFFREY P. TAYLOR,
                                              Defendant-Appellant.

             Appeal from the United States District Court
       for the Northern District of Indiana, Hammond Division.
              No. 2:11-cr-112-001 — Rudy Lozano, Judge.


  ARGUED SEPTEMBER 12, 2013 — DECIDED JANUARY 27, 2015



   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Jeffrey Taylor engaged in sexual acts in
front of a webcam during online chats with a law-enforcement
officer posing as a 13-year-old girl. For this conduct he was
convicted of attempting to use the facilities of interstate
commerce to engage in criminal sexual activity with a minor.
See 18 U.S.C. § 2422(b). We reversed and ordered an acquittal,
holding that “sexual activity” under § 2422(b) requires evi-
dence of physical contact. United States v. Taylor, 640 F.3d 255,
2                                                  No. 12-2916

260 (7th Cir. 2011). Taylor was recharged for the same conduct
but a different crime: attempting to transfer obscene material
to a minor using a means of interstate commerce. See 18 U.S.C.
§ 1470. A jury convicted him as charged.
    In this new appeal, Taylor argues that the Double Jeopardy
Clause barred the second prosecution. He also challenges the
district court’s handling of strikes for cause during jury
selection and certain limitations on his cross-examination of
two law-enforcement officers. His final claim of error is a
challenge to the district court’s determination that his convic-
tion for violating § 1470 triggers the registration requirements
of the Sex Offender Registration and Notification Act
(“SORNA”). 42 U.S.C. § 16911(5)(A)(ii), (7)(I) (2012) (defining
“sex offense” for purposes of the registration regime).
    Taylor’s double-jeopardy claim is foreclosed by Supreme
Court precedent; he has preserved it for further review. The
challenge to the composition of the jury fails for two reasons:
(1) Taylor used peremptory strikes to remove two of the three
jurors about whom he now complains; and (2) he did not object
to the third, and the judge did not commit plain error in
seating that juror. The judge’s evidentiary rulings also were
sound; the relevance of the excluded cross-examination was
tenuous at best. Finally, a procedural impediment prevents us
from reviewing the judge’s SORNA ruling.


                        I. Background
   On August 2, 2006, Taylor entered an online chat room and
began a conversation with “elliegirl1234.” “Ellie” identified
No. 12-2916                                                      3

herself as a 13-year-old girl from Lafayette, Indiana. Taylor
responded that he was 37 and from Logansport. The conversa-
tion quickly became graphic as Taylor described his physique
and asked whether Ellie had engaged in sexual acts with her
boyfriend. Taylor wanted to see Ellie to masturbate in front of
a webcam; he asked her whether she had a webcam, but she
indicated that she did not. Taylor then turned on his webcam
and masturbated in front of it so that Ellie could see.
   Taylor and Ellie conversed online on multiple occasions
over the next two weeks. The conversations were always
sexual in nature. On August 14 the conversation turned to
arranging a meeting in person, and Taylor asked Ellie to
fantasize about what would happen if the two met. Taylor
expressed some concern about meeting in person because he
“could go to jail.” (In an earlier conversation, he had referred
to Ellie as “jailbait.”) During this online chat, Taylor mastur-
bated a second time in front of his webcam so that Ellie could
see.
    Ellie was not a 13-year-old girl but an online identity
assumed by law-enforcement personnel working on a joint
federal-state sting operation targeting child sex offenders. One
of the investigators used a picture of herself from when she
was 15 or 16 to help create the chat-room profile.
    Taylor was eventually arrested and convicted of attempting
to use the facilities of interstate commerce to engage in criminal
sexual activity with a minor. See § 2422(b). We reversed that
conviction, holding that the statutory term “sexual activity”—
like its close cousin “sexual act”—requires evidence of physical
contact. Taylor, 640 F.3d at 257; see also 18 U.S.C. § 2246(2), (3)
4                                                             No. 12-2916

(2012) (defining “sexual act” and “sexual contact,” respec-
tively).1 Taylor had not attempted to commit a contact offense
with Ellie—his actions were limited to the online chat room—
so we directed entry of a judgment of acquittal. Taylor, 640 F.3d
at 260.
   Taylor was again indicted for his August 2006 chat-room
conduct, this time on two counts of attempting to transfer
obscene material to a minor. See § 1470. He moved to dismiss
the new charges on double-jeopardy grounds. The district
judge denied the motion, noting that § 1470 and § 2422(b)
require proof of different elements. The case proceeded to trial
on the new charges.
    During voir dire, a number of jurors indicated that either
they or an immediate family member had been the victim of a
crime or some form of sexual abuse. Prospective juror C.P.
disclosed that her daughter had been raped at age 15 by two
men, but she gave unequivocal assurances that she could be
impartial despite this incident. Taylor challenged C.P. based on
her daughter’s rape, but the judge declined to strike her for
cause, saying that Taylor had to take her at her word that she
would not let the incident affect her ability to be fair. Prospec-
tive juror P.W. indicated that she too had been raped. The
crime occurred about a year before trial, but P.W. uncondition-
ally assured the court that she could remain impartial and



1
 The Fourth Circuit has subsequently disagreed with our analysis. See
United States v. Fugit, 703 F.3d 248, 255–56 (4th Cir. 2012) (defining “sexual
activity” to include “conduct connected with the ‘active pursuit of libidinal
gratification’”).
No. 12-2916                                                   5

would not let her own experience affect her decision in the
case. The judge twice denied Taylor’s motion to remove P.W.
for cause. Taylor responded to these rulings by using peremp-
tory challenges to strike both C.P and P.W. from the panel.
    A third prospective juror, R.W., expressed reservations
about his ability to be impartial based on a crime against his
two daughters, who had been robbed while working at a
restaurant. The robber—a former employee of the restau-
rant—had locked them in a cooler during the robbery. When
questioned by the court about his ability to be impartial, R.W.
was initially unsure:
       Q: Anything about that situation or what
       occurred that would in any way cause you any
       bias or prejudice in this case either for or against
       the government or for or against the defendant?
       A: I don’t think so, no.
       Q: You say, I don’t believe so. Is there any
       doubt?
       A: I don’t think so. I don’t know.
       Q: The reason I ask you that, … it’s important
       that everybody in this case—
       A: I know.
       Q: —receive a completely fair and impartial trial.
       A: I would hope not, yes.
       Q: Okay. Do you have any doubt right now as
       you [sit] here?
6                                                    No. 12-2916

       A: Maybe just a tinge, but I’ll say no. I’ll say no.
    R.W.’s responses were sufficiently ambiguous that Taylor’s
counsel requested—and the government agreed—that the
judge should ask him again whether he could set the incident
aside and fairly evaluate the case based on the evidence and
the law. The judge did so, and this time R.W. unambiguously
said “yes,” he could be fair. Taylor raised no further objection
to R.W. and used his last peremptory challenge on a different
juror. R.W. was seated on the jury.
    During trial, Taylor’s attorney tried several times to cross-
examine Special Agent Larry Brown and Investigator Cheri
Pruitt about their observations of other chat-room users, the
prevalence of minors in adult chat rooms, and whether people
in online chat rooms were generally truthful in their profiles.
The theory of relevance for this line of cross-examination was
not clearly articulated, but the apparent goal was to bolster an
argument that Taylor did not actually believe that Ellie was a
13-year-old girl. The judge sustained the government’s
objections to these questions.
    The jury returned a verdict of guilty on both counts. By the
time of sentencing, Taylor had already served more than four
years on the overturned conviction, which exceeded the 24 to
30 months that the Sentencing Guidelines recommended for
the new convictions. So the judge imposed a three-year term of
probation.
    In an addendum to the presentence report, the probation
officer urged the court to find that Taylor’s convictions for
violating § 1470 require him to register as a sex offender under
SORNA. See 42 U.S.C. § 16913(a) (requiring a “sex offender” to
No. 12-2916                                                     7

register “in each jurisdiction where the offender resides, where
the offender is an employee, and where the offender is a
student”); see also id. § 16913(b) (requiring initial registration
before the end of a sentence of imprisonment for the offense
giving rise to the registration requirement or within three
business days of sentencing, if the offender is not sentenced to
prison). In the addendum, the probation officer referred to a
letter from the Sheriff’s Office in Cass County, Indiana—
Taylor’s county of residence—advising the parties that
although state law did not independently require registration,
the convictions trigger SORNA duties and Taylor would be
required to register as a Tier I sex offender for a period of
15 years. See id. § 16915(a)(1) (establishing a minimum registra-
tion period of 15 years).
    The government agreed with the probation officer and
asked the judge “to make a finding under SORNA that [Taylor]
is a Tier I sex offender, and therefore, [is] subject to the
registration requirement of 15 years.” Taylor objected, arguing
that his § 1470 convictions are not sex offenses as defined by
SORNA. The judge disagreed, adopted the position taken by
the government and the probation officer, and held that
“SORNA’s registration requirement applies to the defendant.”
   When pronouncing sentence, however, the judge ordered
Taylor to register as a condition of probation and made no
mention of SORNA. Nor does the judgment refer to SORNA.
Instead, the judgment states that as a condition of three years’
probation, Taylor “shall register with the state sex offender
registration agency in the state where the defendant resides,
works, or is a student, as directed by the probation officer.”
8                                                            No. 12-2916

                              II. Analysis
A. Double Jeopardy
    Taylor first argues that his second prosecution on charges
of violating § 1470, based on the same conduct for which he
was acquitted under § 2422(b), violates the Double Jeopardy
Clause.2 He acknowledges that this argument is foreclosed by
Supreme Court precedent. The Double Jeopardy Clause
prohibits a second prosecution for the same offense following
an acquittal and the imposition of multiple punishments for the
same crime. Illinois v. Vitale, 447 U.S. 410, 415 (1980). The
dispositive question for this type of double-jeopardy claim is
whether the two offenses—§ 2422(b) and § 1470—have
different elements. See Blockburger v. United States, 284 U.S. 299,
304 (1932). They clearly do.
    Section 1470 requires proof that the defendant transferred
obscene material to a child under the age of 16 using a means
of interstate commerce. Section 2422(b), in contrast, requires
proof that the defendant used a means of interstate commerce
to knowingly persuade, induce, entice, or coerce a person
under the age of 18 to engage in sexual activity and that the
sexual activity constitutes a criminal offense. That Taylor’s
offenses were attempts—Ellie was a fictitious 13-year-old—
does not affect the Blockburger analysis here. Because each
crime requires proof of at least one fact not required by the
other, § 1470 and § 2422(b) are not the same offense and


2
 The Double Jeopardy Clause of the Fifth Amendment provides: “[N]or
shall any person be subject for the same offence to be twice put in jeopardy
of life or limb.” U.S. CONST. amend. V.
No. 12-2916                                                        9

principles of double jeopardy are not implicated. See United
States v. Loniello, 610 F.3d 488, 491 (7th Cir. 2010) (“When
different indictments charge crimes with different elements,
successive trials do not violate the double jeopardy clause.”).
    No further analysis is required. Taylor indicates that he
raises the double-jeopardy argument simply to preserve it for
Supreme Court review; he advocates a return to the approach
of Grady v. Corbin, 495 U.S. 508 (1990), which was overruled in
United States v. Dixon, 509 U.S. 688, 704 (1993). He has pre-
served that argument.


B. Jury Selection
    Taylor next raises several claims of error relating to the
district court’s handling of strikes for cause during jury
selection. Our review is for abuse of discretion, which in this
context is highly deferential. United States v. Allen, 605 F.3d 461,
464 (7th Cir. 2010) (explaining that we give “great deference”
to the trial judge’s rulings on challenges to jurors for cause).
We have only a paper record before us; the district judge had
the “unique opportunity to assess the credibility of the jurors
during voir dire examination, as well as their demeanor
throughout the course of the trial.” Id. (internal quotation
marks omitted); see also Griffin v. Bell, 694 F.3d 817, 821 (7th Cir.
2012).
    Taylor challenged juror C.P. for cause after she reported
that her daughter was raped when she was 15 years old. He
also challenged juror P.W. because she herself was a rape
victim. Both jurors maintained that they could be impartial
10                                                    No. 12-2916

notwithstanding these experiences, and the district court
declined to remove them for cause. Taylor thereafter used
peremptory challenges to strike both women from the jury
pool.
    In Ross v. Oklahoma, the Supreme Court held that the
defendant’s right to an impartial jury is not violated when he
uses a peremptory challenge to strike a juror who should have
been removed for cause. 487 U.S. 81, 88 (1988). The loss of a
peremptory challenge is neither a constitutional violation nor
violates any rule-based right. See id. at 86; see also United
States v. Martinez-Salazar, 528 U.S. 304, 307 (2000) (denying any
constitutional right to peremptory challenges); United States v.
Brodnicki, 516 F.3d 570, 575 (7th Cir. 2008). The defendant’s
Sixth Amendment right to an impartial jury is vindicated so
long as the jury that actually sits is impartial. Ross, 487 U.S. at
88.
    Taylor contends that by using peremptory challenges on
these two jurors, he was unable to strike juror R.W., who had
reservations about his impartiality. As we’ve explained, R.W.
initially expressed some uncertainty about his ability to be
impartial after disclosing that his daughters had been the
victims of a robbery. His ambiguous answers prompted follow-
up questioning by the judge, and R.W. ultimately assured the
court—unequivocally and without reservation—that he could
fairly judge the case. Taylor raised no further objection to R.W.
and indeed exercised his last peremptory challenge on a
different juror.
   Taylor’s current objection to R.W. is therefore new on
appeal, and he bears the heavy burden of satisfying plain-error
No. 12-2916                                                   11

review. See FED. R. CRIM. P. 52(B); United States v. Sloan,
492 F.3d 884, 892 (7th Cir. 2007). The requirement of an
impartial jury is met when “the prospective juror has given
final, unequivocal assurances, deemed credible by the judge,
that for purposes of deciding the case, she can set aside any
opinion [she] might hold, relinquish her prior beliefs, or lay
aside her biases or her prejudicial personal experiences.” Allen,
605 F.3d at 464–65 (internal quotation marks and citations
omitted).
    A prospective juror does not come to the courtroom as a
tabula rasa. The important question is whether the juror can put
aside the experiences and beliefs that may prejudice his view
of the case and render a verdict based on the evidence and the
law. Id.; see also Thompson v. Altheimer & Gray, 248 F.3d 621,
625–26 (7th Cir. 2001). Although R.W. was initially equivocal
about whether the robbery of his daughters would affect his
judgment in the case, the judge’s follow-up examination
cleared up the ambiguity. The judge asked him if he “could be
fair and impartial to both sides and decide this case only on the
evidence introduced during this trial and the law that I am
giving you.” To this question R.W. answered “yes” without
qualification. This unequivocal assurance—deemed credible by
the trial judge—is sufficient. Allen, 605 F.3d at 464–65.
    We note for good measure that R.W.’s initial uncertainty
was extremely mild; he said that he had “[m]aybe just a tinge”
of doubt about his ability to be perfectly neutral given his
daughters’ victimization. But he immediately withdrew that
statement and answered “no” to the judge’s question about
whether he harbored any doubt about his ability to be impar-
12                                                    No. 12-2916

tial. And that was before the judge pursued a clean follow-up
question at Taylor’s request, to which R.W. responded un-
equivocally that he could be fair to both sides and decide the
case based only on the evidence and the law.
    Finally, we note that R.W. never expressed any bias toward
either party and gave no indication that he would prejudicially
evaluate witness testimony or evidence. In his initial examina-
tion, he unambiguously assured the court that he understood
the presumption of innocence and the government’s burden to
prove its case beyond a reasonable doubt. The judge did not
err in accepting R.W.’s final, unequivocal assurance of impar-
tiality and seating him on the jury.


C. Limits on Cross-Examination
    Taylor also objects that he was not allowed to cross-
examine Agent Brown and Investigator Pruitt about their
observations of other chat-room users, the presence of minors
in adult chat rooms, and the frequency of lying by chat-room
users. His theory of relevance for this line of questioning is that
the officers’ testimony about the general veracity of chat-room
users would have undermined the government’s case that he
actually believed he was conversing with a 13-year-old girl.
   Limitations on cross-examination are reviewed for abuse of
discretion unless the limitation implicates a core component of
the Sixth Amendment confrontation right, in which case we
review the issue de novo. See United States v. Beck, 625 F.3d 410,
417 (7th Cir. 2010). The deferential standard applies here.
Taylor’s counsel had ample opportunity to cross-examine the
No. 12-2916                                                     13

officers on core confrontation issues, including the key facts of
Taylor’s interactions with Ellie. The excluded cross-examina-
tion lies at the outer periphery of relevance, if it was relevant
at all.
     Some of the excluded questions were flatly irrelevant. Early
in his cross-examination of Agent Brown, Taylor’s counsel
asked whether the agents had violated Yahoo! policies by
pretending to be a minor. When the prosecutor objected on
relevance grounds, counsel had difficulty explaining how
Agent Brown’s understanding of the Yahoo! terms of use made
it less likely that Taylor believed that he was talking to a minor.
Indeed, Taylor still has not plausibly explained the relevance
of this line of questioning.
    The judge also appropriately excluded questions about the
officers’ observations of other chat-room users. The link
between their observations of chat-room behavior and Taylor’s
state of mind regarding Ellie’s age is tenuous at best. To
connect their observations to Taylor’s knowledge requires a
series of unstated—and unfounded—assumptions: (1) that the
officers had a basis for knowing how often other chat-room
users were truthful in their profiles; (2) that the officers’
observations were sufficiently representative to draw infer-
ences about chat-room users more generally; and (3) that
Taylor was aware of the general propensity of chat-room users
to provide false information in their profiles (if there was such
a propensity). The judge was well within his discretion to
exclude this line of cross-examination; it was speculative and
potentially misleading.
14                                                            No. 12-2916

    The judge did allow Taylor to present evidence that Yahoo!
policies prohibited minors from being in the chat room, so the
limitations placed on his cross-examination of Agent Brown
and Investigator Pruitt did not prevent him from presenting
his theory of the case or otherwise interfere with his ability to
cross-examine the officers. We find no abuse of discretion.3


D. SORNA Sex-Offender Registration
   Taylor’s final argument is that the district court erroneously
concluded that his convictions for violating § 1470 qualify as
“sex offenses” under SORNA, triggering the Act’s registration
regime.
     SORNA requires the states to establish and maintain a
jurisdiction-wide sex-offender registry that meets certain
minimum standards, see generally 42 U.S.C. § 16912(a) (2012),
and states that fail to do so may lose some federal funding, see
id. § 16925. Although the states are charged with implementing
the registries, sex offenders have a federal duty to register with
the state irrespective of whether the state’s implementation
meets federal requirements.4 § 16913(a); see United States v.

3
 Taylor argues that the cumulative-error doctrine mandates reversal. Since
we find no error, we have no occasion to consider that argument.

4
 Some states have imposed registration duties more onerous than SORNA’s
requirements, and in these states those added registration requirements are
duties solely created by state law. See, e.g., WIS. STAT. § 301.45 (applying
registration requirements to all persons convicted of a Wisconsin sex
offense, regardless of where they live, work, or go to school). But see
                                                               (continued...)
No. 12-2916                                                           15

Dixon, 551 F.3d 578, 582 (7th Cir. 2008), rev’d on other grounds
sub nom., Carr v. United States, 560 U.S. 438 (2010); United States
v. Hester, 589 F.3d 86, 92 (2d Cir. 2009); United States v. Brown,
586 F.3d 1342, 1348–49 (11th Cir. 2009); United States v. Gould,
568 F.3d 459, 468–69 (4th Cir. 2009). Thus, federal law imposes
a duty on sex offenders to register where they live, work, or go
to school—a duty that is also imposed by state law if the state’s
registration requirements track SORNA.
    A “sex offender” for purposes of SORNA’s registration
duty is defined broadly as “an individual who was convicted
of a sex offense.” 42 U.S.C. § 16911(1). The statute also defines
the term “sex offense” very broadly through a maze of
definitions and sub-definitions. See § 16911(5). SORNA
prescribes a minimum registration period of 15 years (applica-
ble to Tier I sex offenders), but the registration duty is longer
for some offenders (25 years for Tier II offenders and life for
Tier III offenders). See § 16915(a).
    The parties and the probation officer asked the judge to
decide whether Taylor’s § 1470 convictions qualify as “sex
offenses” under SORNA. The Cass County Sheriff’s Office had
advised the court that although the convictions did not trigger
a registration duty under state law, Taylor would be required
to register as a Tier I sex offender under federal law. The


4
 (...continued)
Mueller v. Raemisch, 740 F.3d 1128, 1132 (7th Cir. 2014) (noting, without
expressing any opinion on the merits, that Wisconsin’s universal
registration requirement may trigger a constitutional question about its
extraterritorial application when applied to nonresidents with no
connection to the state).
16                                                   No. 12-2916

government agreed with the Sheriff and, on the recommenda-
tion of the probation officer, urged the judge to find that Taylor
is a Tier I sex offender under SORNA. Taylor objected, arguing
that his convictions are not sex offenses under the federal
definition. The judge sided with the government and held that
Taylor’s § 1470 convictions are sex offenses as defined by
SORNA.
     When pronouncing sentence, however, the judge ordered
Taylor to register with the state sex-offender registration
agency as a condition of three years’ probation; the judge did
not refer to SORNA at all. The judgment conforms to the
judge’s oral pronouncement of sentence and does not mention
registration under § 16913, the registration period prescribed
by § 16915, or SORNA more generally. Instead, in the section
listing special conditions of probation, the judgment states that
Taylor “shall register with the state sex offender registration
agency in the state where the defendant resides, works, or is a
student, as directed by the probation officer.” Like other
conditions of probation, this condition ends when probation
ends.
    The registration duty under § 16913, in contrast, lasts for a
minimum of 15 years. See § 16915(a)(1) (setting a 15-year
minimum registration period for Tier I sex offenders). Yet as
we’ve noted, the judgment is silent about SORNA and its
duration rule. The district court can require Taylor to register
with the state sex-offender registration agency as a condition
of probation regardless of whether the definition of “sex
offense” in § 16911 includes his crimes. Although the judge
orally ruled on that question, the court’s judgment rests not on
No. 12-2916                                                         17

SORNA but on the court’s authority to set conditions of
probation. In other words, the judgment does not implement
the court’s SORNA ruling but instead imposes a more modest
registration duty limited to the three-year duration of Taylor’s
probation.
    This procedural quirk prevents us from reviewing the
judge’s SORNA ruling. As the Supreme Court has recently
reminded us, we review the district court’s judgments, not its
opinions. See Jennings v. Stephens, No. 13–7211, 2015 WL
159277, at *5 (U.S. Jan. 14, 2015) (“This Court, like all federal
appellate courts, does not review lower courts’ opinions, but
their judgments.”); see also, e.g., California v. Rooney, 483 U.S. 307,
311 (1987); Black v. Cutter Labs., 351 U.S. 292, 297–98 (1956);
Seymour v. Hug, 485 F.3d 926, 929 (7th Cir. 2007). “Courts
reduce their opinions and verdicts to judgments precisely to
define the rights and liabilities of the parties.” Jennings,
2015 WL 159277, at *5. Here, the judgment simply tells Taylor
to register with the state sex-offender registration agency as a
condition of three years’ probation.
   Taylor has not challenged the condition of probation.
Instead, he asks us to reverse the judge’s oral SORNA ruling,
but that ruling was not reduced to judgment. To the contrary,
the judgment imposes a much more limited registration
obligation. The government, for its part, defends the judge’s
SORNA ruling and asks us to affirm it. But the government did
not file a cross-appeal challenging the district court’s failure to
embody that ruling in the judgment. Without a cross-appeal,
we cannot review the judge’s SORNA ruling, which if correct
could be thought to increase Taylor’s registration obligation to
18                                                    No. 12-2916

15 years, well beyond the three-year period prescribed by the
judgment. “[A]n appellee who does not cross-appeal may not
‘attack the decree with a view either to enlarging his own
rights thereunder or of lessening the rights of his adversary.’”
Jennings, 2015 WL 159277, at *5 (quoting United States v. Am.
Ry. Express Co., 265 U.S. 425, 435 (1924)); see also Greenlaw v.
United States, 554 U.S. 237, 245 (2008). That the judge’s oral
statements about SORNA might conceivably affect some future
proceeding does not entitle us to treat them as appealable
subjects. Jennings, 2015 WL 159277, at *5–6.
    We appreciate that Taylor needs to know what his legal
obligations are after his probation ends. Perhaps for this
reason, SORNA requires that “[a]n appropriate official” notify
sex offenders of the duty to register “shortly before” their
release from custody, or if the offender is not in custody,
“immediately after the sentencing of the sex offender[] for the
offense giving rise to the duty to register.” 42 U.S.C. § 16917(a).
The statutory language contemplates notice from the Executive
Branch, not the judiciary. The Department of Justice takes the
position that Taylor must register under SORNA; that much is
clear from the government’s argument at sentencing and on
appeal. Taylor disputes the government’s position, of course,
which is why he joined the prosecutor in asking the district
court to decide the question. The federal courts can issue
declaratory judgments to resolve concrete disputes, of which
this is one. But the district court did not issue a declaratory
judgment resolving the parties’ dispute about whether SORNA
applies.
No. 12-2916                                                19

    In short, because the judgment does not incorporate the
judge’s SORNA ruling and the government has not filed a
cross-appeal contesting that omission, there is nothing for us
to review. See Azeez v. Fairman, 795 F.2d 1296, 1297 (7th Cir.
1986).
                                                   AFFIRMED.